DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is responsive to Applicant’s response with amendment filed on 2/4/21.
Response to Arguments
Applicant's arguments filed 2/4/21 have been fully considered but they are not persuasive.   
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.       
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 16 recite the limitation "beam" and “light”.  Applicant uses the term “beam” and “light” interchangeably in Applicant’s specification: see ¶0028-0029. Therefore, it is not clear what the difference is between the beam and the light.  
 			     Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5-8, 10-13, 16, and 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by USPAT 6,636,651 to Li.
 	Li discloses the following.
 	Claim 1.    (Currently Amended) A device comprising:
an optical rotation layer 210 (fig. 4) configured to receive a light beam including a first light and a second light, having different initial polarizations, the optical rotation layer configured to rotate the light beam such that the first light and the second light are rotated to different rotated polarizations;
a birefringent layer 220 configured to physically separate the rotated light beam into a rotated first light and a rotated second light that are separated by a physical distance; and
a redirection layer  234 configured to redirect the rotated and separated first light to a first redirected path and further redirect the rotated and separated second light to a second redirected path.
 	Claim 2.    (Original) The device of claim 1, wherein the redirection layer comprises a first coupler 236 and a second coupler 238 separated in the redirection layer by the physical distance.
 	Claim 5.    (Original) The device of claim 1, further comprising a focusing layer with a lens (see 101-104 in fig. 2A; 201-204 in fig. 4) that directs the first light and the second light through the optical rotation layer, through the birefringence layer, towards the redirection layer.
 	Claim 6.    (Original) The device of claim 1, wherein the first light and the second light are input to the device by a waveguide that co-propagates the first light and the second light.  See column 5, lines 39-60, optical fibers are used but not shown. 
 	Claim 7.    (Original) The device of claim 6, wherein the waveguide is a fiber.  See column 5, lines 39-60, optical fibers are used but not shown. 
 	Claim 8.    (Original) The device of claim 1, wherein the first redirected path is along a first waveguide and the second redirected path is along a second waveguide.  See fig. 2A and 4, and column 5, lines 39-60; optical fibers are used but not shown. 
	Claim 10.    (Original) The device of claim 8, wherein the first waveguide is a first output fiber and the second waveguide is a second output fiber.  See fig. 2A and 4, and column 5, lines 39-60; optical fibers are used but not shown. 
 	Claim 11.    (Original) The device of claim 1, wherein the first light has a first initial polarization and the second light has a second initial polarization, the first initial polarization being different than the second initial polarization, and wherein the optical rotator layer is configured to rotate the first light from the first initial polarization to a first rotated polarization and rotate the second light from the second initial polarization to a second rotated polarization, the first rotated polarization being different than the second rotated polarization.  See fig. 2A-5. 
 	Claim 12.    (Currently Amended) The device of claim 1, wherein the optical rotator layer is a Faraday optical rotator layer.  See 132, 232, 318 in fig. 2A, 4, and 6.
	Claim 13.    (Original) The device of claim 12, wherein the Faraday optical rotator is configured to rotate polarizations of the first light and the second light by 45 degrees.  See column 5, lines 7-17.
	Re claims 16, and 18-20, the claimed method steps are inherently met by the device claims, and the detail structural limitations are greatly discussed above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of USPAT 5,101,389 to Ohuchida et al.
Li discloses every aspect of claimed invention except for the first and second gratings.  Ohuchida shows a general teaching of utilizing a first and second gratings in a redirection element for the purpose of providing a dual type diffraction grating so that the diffraction efficiency can be modified by the direction of polarization as needed.  It would have been obvious to the ordinary skilled person in the art at the time the invention was made to modify the Li’s device to include the first and second grating in a redirection element as shown in Ohuchida’s reference for the purpose of providing a diffraction efficiency which can be modified by the direction of polarization as needed.  It is clear this would improve the device.
Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li.
Li discloses every aspect of claimed invention except for the claimed material.  It would have been obvious to the ordinary skilled person in the art at the time the invention was made to modify to include the claimed material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of is suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose or suggest a device comprising all the specific elements with the specific combination as set forth in claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

   Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ellen Kim whose telephone number is (571)272-2349.  The examiner can normally be reached on Monday through Thursday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas A. Hollweg can be reached on 571.270.1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELLEN E KIM/Primary Examiner, Art Unit 2883